        '
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case
                                                                                                               FILED     -



                                                                                                               JAN 3 1 2020
                                      UNITED STATES DISTRICT COl JRT"'R~                                        .i.s. m~rn,cT COURT
                                         SOUTHERN DISTRICT OF CALIFORNIA ·~YTMl!H~                              o,srn,cr OF CALi~:~~¢
              UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                 V.                                  (For Offenses Committed On or After November I, 1987)

                      Juan Oros-Tinoco                                 Case Number:          20-cr-00343-AHG
                                                                    Marina Lillian Henri
                                                                    Defendant's Attorney
USM Number                       92419298
 D -
THE DEFENDANT:
!ZI pleaded guilty to count(s)        I OF THE INFORMATION
 D was found guilty on count( s)
    after a nlea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                           Count
Title & Section                   Nature of Offense                                                                      Number(s)
8 USC 1325(a)(l)                  Improper Attempted Entry by an Alien (Misdemeanor)                                         I




    The defendant is sentenced as provided in pages I through                 2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count( s)

!ZI Count(s) Underlying Complaint                             is         dismissed on the motion of the United States.

      Assessment.; $
!ZI   Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
      waived and remitted as uncollectible.
D     JVT A Assessment*: $
      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI No fine                D Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed. by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.


                                                                   January 30 2020
                                                                   Date oflmposition of Sentence



                                                                   HON~ ALLISON H. GODDARD
                                                                   UNITED STATES DISTRICT JUDGE
•          '
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

    DEFENDANT:                 Juan Oros-Tinoco                                                        Judgment - Page 2 of2
    CASE NUMBER:               20-cr-00343-AHG

                                                       IMPRISONMENT
    The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
    TIME SERVED.




    •          Sentence imposed pursuant to Title 8 USC Section 1326(b).
    •          The court makes the following recommendations to the Bureau of Prisons:




    •      The defendant is remanded to the custody of the United States Matshal.

    •      The defendant must surrender to the United States Marshal for this district:
           •       at
                        --------- P.M.                             by-----------------
           •       as notified by the United States Marshal.

           The defendant must surrender for service of sentence at the institution designated by the Bureau of
    •      Prisons:
           •       on or before
           •       as notified by the United States Marshal.
           •       as notified by the Probation or Pretrial Services Office.

                                                            RETURN
    I have executed this judgment as follows: .

           Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

    at
         - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                     UNITED STATES MARSHAL



                                                               0-EPDTYlJNITED-STATESlVfA~SffA




                                                                                                       20-cr-00343-AHG
